                  Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 1 of 8




 1                                                  THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   RYAN DIAZ, et al.,                         No. 2:19-cv-01116-TSZ
10                         Plaintiffs,          MOTION TO EXTEND INITIAL
                                                SCHEDULING DEADLINES
11           v.
12   NINTENDO OF AMERICA INC.,                  NOTE ON MOTION CALENDAR:
                                                November 22, 2019
13                         Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                     Perkins Coie LLP
      MOTION TO EXTEND INITIAL                                 1201 Third Avenue, Suite 4900
      SCHEDULING DEADLINES                                       Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ)                                      Phone: 206.359.8000
     146302631                                                      Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 2 of 8




 1

 2                                                  TABLE OF CONTENTS

 3                                                                                                                                   Page
 4   I.      INTRODUCTION ............................................................................................................. 1

 5   II.     BACKGROUND ............................................................................................................... 1

 6   III.    ARGUMENT ..................................................................................................................... 2

 7   IV.     CONCLUSION .................................................................................................................. 4

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MOTION TO EXTEND INITIAL                                                                             Perkins Coie LLP
      SCHEDULING DEADLINES                                                                        1201 Third Avenue, Suite 4900
                                                                                                    Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – i                                                                     Phone: 206.359.8000
     146302631                                                                                         Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 3 of 8




 1                                        I.      INTRODUCTION
 2           Defendant Nintendo of America Inc. (“Nintendo”) respectfully requests that the Court

 3   extend the deadline for the parties’ Rule 26(f) conference until 14 days after the Court rules on

 4   Nintendo’s pending Motion to Compel Arbitration. As outlined in Nintendo’s motion, Plaintiffs’

 5   putative class-action claims must be arbitrated on an individual basis. Extending the early

 6   discovery and case-management deadlines will conserve judicial and party resources and ensure

 7   that the benefits of arbitration are preserved.

 8                                         II.    BACKGROUND
 9           Plaintiff Ryan Diaz filed this putative class action on July 19, 2019, despite his agreement

10   to arbitrate on an individual basis any claims against Nintendo. See Compl., ECF No. 1 (July 19,

11   2019). A few weeks later, Mr. Diaz sent Nintendo “early” discovery requests for production of

12   documents, which requests are deemed served as of the date of the parties’ first Rule 26(f)

13   conference. See Declaration of Eric J. Weiss in Support of Motion to Extend Initial Scheduling

14   Deadlines (“Weiss Decl.”) ¶ 2; Fed. R. Civ. P. 26(d)(2). The wide-ranging requests seek

15   documents related to the merits of Plaintiffs’ claims that should be addressed in arbitration. See

16   Weiss Decl. ¶ 2.

17           Soon after Mr. Diaz sent the discovery requests, the parties agreed that the Court’s

18   deadlines for their Rule 26(f) conference, initial disclosures, and joint status report should be

19   extended in light of Nintendo’s then-anticipated Motion to Compel Arbitration. Weiss Decl. ¶ 3.

20   On September 10, 2019, the Court granted via telephone the parties’ agreed extension and set the

21   first deadline—for the Rule 26(f) conference—for November 25. See ECF Entry (Sept. 10, 2019)

22   (extending the Rule 26(f)-conference deadline to November 25 and the deadlines for the initial

23   disclosures and the joint status report to December 9).

24           Approximately two weeks later, 17 additional plaintiffs joined Mr. Diaz in this action via

25   an Amended Complaint, likewise ignoring their agreements to mandatory individual arbitration.

26   See Am. Compl., ECF No. 21 (Sept. 27, 2019).

                                                                                 Perkins Coie LLP
      MOTION TO EXTEND INITIAL                                             1201 Third Avenue, Suite 4900
      SCHEDULING DEADLINES                                                   Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – 1                                              Phone: 206.359.8000
     146302631                                                                  Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 4 of 8




 1           Nintendo recently moved to compel Plaintiffs to arbitrate individually their claims as they
 2   agreed to do when they accepted Nintendo’s End-User License Agreement and when they did
 3   not later opt out of its arbitration provision. See Mot. to Compel, ECF No. 24 (Nov. 1, 2019).
 4           On November 8, Plaintiffs contacted Nintendo to schedule a Rule 26(f) conference.
 5   Weiss Decl. ¶ 4. Because Nintendo does not intend to engage in any litigation activity that could
 6   undermine its right to arbitrate Plaintiffs’ claims, and because discovery is, in any event,
 7   premature while a decision on arbitration has yet to be made, Nintendo sought Plaintiffs’
 8   stipulation to a further extension until the Court rules on the pending motion. Id. ¶ 5. Plaintiffs
 9   declined to so stipulate. Id.
10                                          III.    ARGUMENT
11           Courts in the Ninth Circuit routinely stay discovery—including by extending initial
12   scheduling deadlines—until after pending motions to compel arbitration are decided. See, e.g.,
13   Stiener v. Apple Comput., Inc., 2007 WL 4219388, at *1 (N.D. Cal. Nov. 29, 2007) (holding that
14   motion to stay the court’s “initial scheduling order” was “well-taken” because if the “pending
15   motion to compel arbitration is granted, litigation will proceed in an arbitral forum, not in this
16   Court”); Mahamedi IP Law, LLP v. Paradice & Li, LLP, 2017 WL 2727874, at *1–2 (N.D. Cal.
17   Feb. 14, 2017) (granting stay of discovery pending motion to compel arbitration and noting that
18   “[c]ourts routinely grant stays under similar circumstances”); Hill v. Asset Acceptance, LLC,
19   2014 WL 1289578, at *2 (S.D. Cal. Mar. 27, 2014) (concluding that discovery was “premature”
20   while motion to compel arbitration was pending, staying all discovery, and vacating all future
21   pretrial deadlines); Hunichen v. Atonomi LLC, No. 2:19-cv-00615-RAJ-MAT, ECF No. 27 at 1–
22   2 (W.D. Wash. July 8, 2019) (granting motion to stay initial scheduling deadlines pending
23   motion to compel arbitration); Wilson v. Huuuge, Inc., No. 3:18-cv-05276-RBL, ECF No. 30 at 1
24   (W.D. Wash. June 25, 2018) (same); Knudtson v. AT&T, Inc., No. 2:09-cv-00837-RSM, ECF
25   No. 42 at 1(W.D. Wash. Nov. 9, 2011) (same).
26

      MOTION TO EXTEND INITIAL                                                   Perkins Coie LLP
      SCHEDULING DEADLINES                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – 2                                              Phone: 206.359.8000
     146302631                                                                  Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 5 of 8




 1           These courts recognize that pausing discovery and case-management activities ensures
 2   that the party seeking to compel arbitration receives the benefits of arbitration if the court grants
 3   the motion and conserves resources where a case may ultimately be arbitrated. See Stiener, 2007
 4   WL 4219388, at *1–2 (“In the interests of conserving the resources of the parties, a short stay of
 5   the initial scheduling obligations and discovery pending the determination of the motion to
 6   compel arbitration is therefore prudent.”).
 7           A further extension of the initial scheduling deadlines here would further those interests.
 8   The purpose of the initial scheduling tasks—the Rule 26(f) conference, the initial disclosures,
 9   and the joint status report—is to identify the scope and begin the process of discovery. There is
10   no need for the parties to expend resources on such matters now because they will be moot if the
11   Court grants Nintendo’s motion.
12           And if the parties hold the Rule 26(f) conference before a ruling on Nintendo’s motion,
13   Nintendo will have to expend even more potentially unnecessary time and expense because Mr.
14   Diaz sent early requests for production that would be considered served when the Rule 26(f)
15   conference occurs and then require Nintendo’s response within 30 days. See Weiss Decl. ¶ 2;
16   Fed. R. Civ. P. 26(d)(2)(B) (stating that “Early Rule 34 Requests” are “considered to have been
17   served at the first Rule 26(f) conference”). Forcing Nintendo to undertake significant discovery
18   and case-management activities while Nintendo seeks to compel Plaintiffs to arbitrate in
19   accordance with their agreements would rob Nintendo of the benefits of arbitration and
20   incentivize other plaintiffs to ignore similar agreements. See Mahamedi, 2017 WL 2727874, at
21   *2 (finding that “a stay of discovery promotes” a “just, speedy, and inexpensive resolution”
22   while a motion to compel arbitration is pending).
23           On top of that, Nintendo should not be required to engage in litigation activities that
24   could undermine its very right to arbitrate. As the Ninth Circuit has repeatedly held, engaging in
25   discovery can lead to a waiver of the right to arbitrate. See Martin v. Yasuda, 829 F.3d 1118,
26   1125–26 (9th Cir. 2016) (collecting cases). Further, there is no prejudice to Plaintiffs from a

      MOTION TO EXTEND INITIAL                                                    Perkins Coie LLP
      SCHEDULING DEADLINES                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – 3                                              Phone: 206.359.8000
     146302631                                                                  Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 6 of 8




 1   short extension of the initial scheduling deadlines to a reasonable time after the Court’s decision.
 2   See Mahamedi, 2017 WL 2727874, at *2 (holding that the plaintiff would “suffer no prejudice
 3   from a temporary stay” in discovery while the court considered the motion to compel
 4   arbitration).
 5           For these reasons, Nintendo asks the Court to extend (or stay) the initial scheduling
 6   deadlines in this matter. If the Court grants Nintendo’s Motion to Compel Arbitration, these
 7   deadlines become moot. If the Court denies Nintendo’s Motion to Compel Arbitration, Nintendo
 8   requests that the Court set the deadline for the parties’ Rule 26(f) conference to 14 days after the
 9   Court’s order on the pending Motion to Compel Arbitration (and setting the deadline for the
10   parties’ initial disclosures and Rule 26(f) report to 14 days after the Rule 26(f) conference). This
11   is the same timeline that the Northern District of Alabama has established in a companion case
12   filed in that jurisdiction. See Carusone v. Nintendo of America Inc., No. 5:19-cv-01183-LCB,
13   ECF No. 16 (N.D. Ala. Oct. 15, 2019).
14                                        IV.     CONCLUSION
15           In the interest of conserving both the Court’s and the parties’ resources and ensuring that
16   the benefits of arbitration are preserved, Nintendo requests that the Court further extend the
17   initial scheduling deadlines (should the deadlines even be necessary at all) until after the Court
18   rules on Nintendo’s Motion to Compel Arbitration. Specifically, Nintendo requests that the Court
19   set the deadline for the parties’ Rule 26(f) conference to 14 days after the Court’s order on the
20   pending motion to compel and the deadline for the parties’ initial disclosures and Rule 26(f)
21   report to 14 days after the Rule 26(f) conference.
22

23

24

25

26

      MOTION TO EXTEND INITIAL                                                   Perkins Coie LLP
      SCHEDULING DEADLINES                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – 4                                             Phone: 206.359.8000
     146302631                                                                 Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 7 of 8




 1
      Dated: November 14, 2019                 By: s/ Eric J. Weiss
 2

 3                                                David J. Burman, WSBA No. 10611
                                                  Eric J. Weiss, WSBA No. 44807
 4                                                Mallory Gitt Webster, WSBA No. 50025
                                                  Perkins Coie LLP
 5                                                1201 Third Avenue, Suite 4900
 6                                                Seattle, WA 98101-3099
                                                  Telephone: 206.359.8000
 7                                                Fax: 206.359.9000
                                                  Email: DBurman@perkinscoie.com
 8                                                Email: EWeiss@perkinscoie.com
                                                  Email: MWebster@perkinscoie.com
 9

10                                           Attorneys for Nintendo of America Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MOTION TO EXTEND INITIAL                                         Perkins Coie LLP
      SCHEDULING DEADLINES                                       1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
      (No. 2:19-cv-01116-TSZ) – 5                                    Phone: 206.359.8000
     146302631                                                        Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 26 Filed 11/14/19 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE

 2           I certify under penalty of perjury that on November 14, 2019, I caused to be

 3   electronically filed the foregoing Motion to Extend Initial Scheduling Deadlines with the Clerk

 4   of the Court using the CM/ECF system, which will send a notification of the filing to the email

 5   addresses indicated on the Court’s Electronic Mail Notice List.

 6           Dated: November 14, 2019

 7                                                      s/ Mallory Gitt Webster
                                                        Mallory Gitt Webster, WSBA No. 50025
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE – 1                                              Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
     146302631                                                              Phone: 206.359.8000
                                                                             Fax: 206.359.9000
